898 F.2d 146Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Troussant Delano LETT, Plaintiff-Appellant,v.SURRY COUNTY COURT;  Gammiel G. Poindexter;  Frank Emmerson;Officer Gooding;  Edward Murray, Director;  Dan Larsen,Manager;  Rus Wilson, Manager;  James A. Smith, Jr.,Regional Administrator, Defendants-Appellees.
No. 89-7175.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Feb. 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (C/A No. 88-535-R)
Troussant Delano Lett, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General;  Gerald G. Poindexter, Poindexter & Poindexter;  Dana Burdett Sykes, Hirschler, Fleischer, Weinberg, Cox & Allen, for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Troussant Delano Lett appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lett v. Surry County Court, C/A No. 88-535-R (E.D.Va. July 7, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.